Citation Nr: 9908395	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  The 
veteran, who had active service from September 1968 to 
February 1970, appealed those decisions to the Board.  In 
October 1997, the Board remanded the case to the RO for 
further development, to include recent medical records, 
Social Security Administration records, VA psychiatric 
examination and the application of new psychiatric 
regulations.  Following the completion of this development, 
the case was returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The evidence of record indicates that the symptomatology 
associated with the veteran's nonservice-connected and 
service-connected psychiatric conditions cannot be 
differentiated.

2.  The veteran's psychiatric symptomatology is productive of 
total social isolation and the inability to obtain 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 100 percent  evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes the additional development by 
the RO following the October 1997 remand, to include recent 
treatment records, Social Security Administration records, VA 
psychiatric examination and the application of new 
psychiatric regulations.  

In December 1993, based on service medical records, in 
addition to an August 1993 VA examination report which 
indicated that the veteran showed symptomatology more 
consistent with PTSD, and may have been diagnosed with 
schizophrenia in earlier years because PTSD was not popular 
at that time, the veteran was awarded service connection for 
PTSD and assigned a 30 percent evaluation.  That evaluation 
currently is in effect.

The Board notes that disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  See generally 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Each 
disability must be reviewed in relation to its history and 
emphasis must be placed upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (1998).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1998).  The basis of a disability evaluation 
is the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (1998).

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as set forth in 
38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
veteran's service-connected PTSD. However, as the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the Board cannot apply 
the new provisions prior to that date.  Rhodan v. West, No. 
96-1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 
97-25).  In other words, the Board must review the evidence 
dated prior to November 7, 1996, only in light of the old 
regulations, but must review the evidence submitted after 
November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" 
were not determinative of the degree of disability, rather 
the report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1) (1996).

Under the criteria in effect prior to November 7, 1996, 30 
percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  A 30 percent 
evaluation required psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
term "definite" was defined by the VA General Counsel as 
"distinct, unambiguous, and moderately large in degree," 
which represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent rating required totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
veteran must have been demonstrably unable to obtain or 
retain employment.  Id.

Under the revised schedular criteria, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

A review of the pertinent evidence of record reveals a long 
psychiatric history for this veteran, to include diagnoses of 
paranoid schizophrenia, schizoaffective disorder, nervous 
disorder, psychotic disorder, PTSD, anxiety and a personality 
disorder, and numerous psychiatric hospitalizations.  Ongoing 
psychiatric symptomatology consists of nightmares, 
hallucinations, hearing voices, paranoia, problems with 
sleep, nervousness, social isolation, anger, irritability, 
and hypervigilance.  Social Security Administration records 
reveal that the veteran was awarded disability benefits in 
1981 based on a primary diagnosis of schizophrenia. 

In a July 1995 VA report of psychiatric examination, the 
examiner indicated that the veteran had some symptomatology 
which appeared to relate to the criteria for PTSD, but noted 
that the veteran appeared to exhibit personality patterns of 
a schizoid type of explosive, avoidant, and generally 
immature nature.  It was noted that any discussion of the 
veteran's psychiatric condition was speculative because of 
the high doses of medication that the veteran had been on for 
a long period of time.  The veteran was diagnosed with 
schizoaffective disorder in partial remission with 
medication; rule out avoidant, schizoid explosive personality 
traits.  A Global Assessment of Functioning (GAF) score of 60 
was assigned.  

During an April 1997 VA examination, the veteran was 
diagnosed with schizophrenia, paranoid, schizoaffective type; 
nervous disorder, psychotic disorder, not otherwise 
classified; PTSD with anxiety, with underlying personality 
disorder, NOS.  A GAF of 55 was assigned.

In order to clarify what portion of the veteran's psychiatric 
symptomatology was attributable to service-connected PTSD 
rather than other nonservice-connected psychiatric diagnoses, 
specifically schizophrenia, the Board remanded this case for 
an additional VA psychiatric examination.  Accordingly, the 
veteran was seen by a VA psychiatrist in May 1998.  At that 
time, he was diagnosed with schizophrenia and PTSD.  The 
examiner concluded that the veteran had a complicated 
history.  It was noted that the veteran met the criteria for 
PTSD with significant symptoms of anxiety, nightmares, visual 
hallucinations of seeing rats related to his combat 
experience, hypervigilance, disturbed sleep with easy 
irritability, and exacerbation of severe anxiety with 
exposure to combat-related experiences.  

However, the examiner noted that the veteran also had 
significant social deficits and paranoid interpretation of 
the world around him which were symptoms of his psychotic 
disorder.  According to the examiner, the Global Assessment 
of Functioning (GAF) score of 60 (which indicated moderate 
symptoms or moderate difficulty in social or occupational 
functioning) attributable to the veteran's PTSD was 
"arbitrary."  The examiner noted that the veteran's GAF 
score would be much lower if his schizophrenia was 
considered.  The examiner concluded that the veteran had 
severe symptoms of avoidance, which was contributed to both 
anxiety and paranoia, but he was able to maintain some 
relationship with his wife and daughter.   

In sum, the Board finds that the symptomatology associated 
with the veteran's numerous psychiatric conditions have 
resulted in total social and industrial impairment as 
evidenced by the veteran's virtual isolation in the community 
and his inability to obtain employment since 1978.   Although 
a portion of this is attributable to the veteran's 
nonservice-connected psychiatric disorders, numerous medical 
professionals have been unable to say with any certainty 
precisely what percentage of the veteran's psychiatric 
disability is attributable solely to PTSD.  In fact, the only 
examiner specifically requested to address that question, was 
unable to do so and indicated that the GAF score assigned 
solely for the veteran's PTSD was "arbitrary."  When it is 
not possible to separate the effects of the service-connected 
and nonservice-connected psychiatric disorders, VA 
regulations which require that reasonable doubt be resolved 
in the veteran's favor clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, the Board finds that a total (100 percent) 
evaluation is for assignment in the present case.

In light of the assignment of a 100 percent (total) schedular 
evaluation, the Board finds that the issue of entitlement to 
a total disability rating based upon individual 
unemployability due to service-connected disability is not 
for consideration at this time.


ORDER

Subject to the law and regulations governing the award of 
monetary benefits, a 100 percent schedular evaluation for 
PTSD is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


